UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CORNERED, INC.,

           Plaintiff,
                                                           Civil Action No. 10-01476 (CKK)
      v.

 DOES 1-2177,

           Defendants.


                                 MEMORANDUM OPINION
                                    (October 22, 2010)

       Presently before the Court is Plaintiff’s [4] Motion for Leave to Take Discovery Prior to

Rule 26(f) Conference. Plaintiff, a creator and distributor of motion pictures, has brought suit

against a series of John Doe Defendants for copyright infringement. See Compl., Docket No. [1],

¶¶ 6-15; Pl.’s Mem. of P. & A. in Supp. of Mot. for Leave to Take Disc. Prior to Rule 26(f)

Conference (“Pl.’s Mem.”), Docket No. [4], at 1. Plaintiff seeks leave to serve immediate,

limited discovery on various third-party internet service providers (“ISPs”) in the form of a Rule

45 subpoena. See Pl.’s Mem. at 1-2; see also Compl., Ex. A (identifying ISPs at issue). Plaintiff

seeks to determine the true identities of the John Doe Defendants, including each individual’s

true name, current and permanent address, telephone number, e-mail address, and Media Access

Control address. See Pl.’s Mem. at 16. If an ISP cannot itself identify one or more of the John

Doe Defendants, but does identify an intermediary ISP as the entity providing online services

and/or network access to a John Doe Defendant, Plaintiff intends to serve a subpoena on that

intermediary ISP in the same manner. Id. at 3.

       Each John Doe Defendant is alleged to have used an online media distribution system to
reproduce and distribute Plaintiff’s copyrighted work. Compl. ¶ 12. Although Plaintiff does not

know Defendants’ true names, it has identified each Defendant by a unique internet protocol

(“IP”) address assigned to that Defendant on the date and time of the allegedly infringing activity.

See Decl. of Benjamin Perino in Supp. of Pl.’s Mot. for Leave to Take Disc. Prior to Rule 26(f)

Conference, Docket No. [4-1], ¶ 10. Through the use of a private provider of online anti-piracy

services, Plaintiff has traced the IP addresses for the Joe Doe Defendants and determined their

ISPs, as identified in Exhibit A of Plaintiff’s Complaint. See Decl. of Patrick Achache in Supp.

of Pl.’s Mot. for Leave to Take Disc. Prior to Rule 26(f) Conference, Docket No. [4-2], ¶ 13.

       Courts have broad discretion in discovery matters and, pursuant to that discretion, may

allow parties to conduct expedited discovery where “good cause” is shown. Warner Bros.

Records, Inc. v. Does 1-6, 527 F. Supp. 2d 1, 2 (D.D.C. 2007). Because Defendants must be

identified before this suit can progress further, the Court finds that good cause exists for

Plaintiff’s requested discovery. See Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6

(D.D.C. 2008). The Court shall therefore GRANT Plaintiff’s request for immediate discovery,

with certain limitations outlined herein. Plaintiff shall be allowed to serve immediate discovery

on the ISPs identified in Exhibit A of the Complaint in order to obtain the identity of each John

Doe Defendant by serving a Rule 45 subpoena that seeks information sufficient to identify each

John Doe Defendant, including the individual’s name, current and permanent address, telephone

number, e-mail address, and Media Access Control address. Any information disclosed to

Plaintiff in response to a Rule 45 subpoena may be used by Plaintiff solely for the purpose of

protecting Plaintiff’s rights as set forth in the Complaint. Subject to the same limitations,

Plaintiff may serve a subpoena to any ISP identified in response to a subpoena as providing


                                                  2
online services and/or network access to one of the John Doe Defendants.

       If and when an ISP is served with a subpoena, the ISP shall give written notice, which

may include e-mail notice, to the subscribers in question within five (5) business days. If the ISP

and/or any Defendant wants to move to quash the subpoena, the party must do so before the

return date of the subpoena, which shall be no earlier than thirty (30) days from the date of

service. The ISP shall preserve any subpoenaed information pending the resolution of any timely

filed motion to quash. Plaintiff shall provide each ISP with a copy of this Memorandum Opinion

and the accompanying Order with its subpoenas.

       On or before December 17, 2010, Plaintiff shall file a Status Report with the Court briefly

outlining its progress, including providing an expected completion date of the discovery allowed

by the accompanying Order.



Date: October 22, 2010

                                                              /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 3